Citation Nr: 0835774	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-28 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1942 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision in which 
the RO denied a TDIU.  The veteran filed a notice of 
disagreement (NOD) in March 2005, and the RO issued a 
statement of the case (SOC) in August 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in September 2005.

In November 2005 the Board granted the motion of the 
veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2005).  

In a February 2006 remand to the RO of other matters then in 
appellate status, the Board erroneously noted that the claim 
for a TDIU was not in appellant status because a timely 
substantive appeal had not been received from the veteran 
regarding this issue.  As noted above, however, as the 
veteran filed a timely substantive appeal pertinent to the 
denial of a TDIU in September 2005, an appeal of this matter 
has been perfected; hence, this matter is properly before the 
Board..

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when  
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.  

In this appeal, a pre-rating letter dated in September 2004 
provided notice to the veteran regarding what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA.  However, 
the Board finds that the record does not include any 
correspondence from the RO specifically addressing the duties 
to notify and assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) as they pertain to the 
veteran's claim for a TDIU.  As action by the RO is required 
to satisfy the notification provisions of the VCAA (see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003), a remand of the claim for a 
TDIU for full compliance with the VCAA's notice requirements 
is warranted.

Accordingly, the RO should, through VCAA-compliant notice, 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim for a TDIU, notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one- year VCAA notice period).  The RO's 
letter should provide to the veteran notice of what is needed 
to substantiate the claim for a TDIU.  The RO should also 
ensure that its notice to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards VA's assignment of disability ratings 
and effective dates-as appropriate (not previously 
provided).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007). 

The Board's review of the claims file reveals that additional 
development of the claim for a TDIU is warranted.

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2007).  A TDIU rating may also be assigned on an 
extra-schedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

The veteran currently has  a 50 percent rating for PTSD, his 
only service-connected disability.  Hence the percentage 
requirements of 4.16(a) have not been met.  However, given 
the provisions of 38 C.F.R. § 4.16(b), cited to above, 
consideration of whether the veteran is, in fact, 
unemployable, is still necessary in this case.  

The Board finds that the pertinent medical evidence currently 
of record is insufficient to decide the claim for a TDIU, 
despite the evidentiary development undertaken thus far.  
Although the record includes the report of a May 2006 VA 
examination for PTSD, there was no discussion of the impact 
this disability has on the veteran's s employability.  All 
the VA examiner noted was that the veteran was had some 
occupational impairment as he decided to stop working as a 
messenger several years ago because his routine was 
stressful.  The veteran reported frustration with delays, 
impatience and episodes of heightened anxiety (all at least 
as likely as not related to PTSD) that contributed to his 
decision not to work in the last three or four years.

The Board therefore concludes that a more current examination 
addressing the impact of the veteran's service-connected PTSD 
disability on his employability is warranted.  See Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).

Given the foregoing,  the Board finds that the RO should 
arrange for the veteran to undergo further VA examination, by 
a VA psychiatrist, to obtain a medical opinion as to whether 
he is rendered unemployable solely as a result of his 
service-connected PTSD disability.  The examiner should 
clearly opine whether the veteran's service- connected PTSD 
renders him unable to obtain or retain substantially gainful 
employment. 

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examination is to obtain 
information or evidence that may be dispositive of the claim 
for a TDIU.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  Hence, failure to report to the scheduled 
examination, without good cause, shall result in a denial of 
the claim (which is considered a claim for increase).  See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  In this regard, the Board 
points out that the record reflects that the veteran has 
received medical treatment at the Northport VA Medical Center 
(VAMC).  The most recent VA records are dated May 2006.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2007). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim for a TDIU.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Northport VAMC all outstanding records of 
psychiatric evaluation and/or treatment 
of the veteran, from May 2006 to the 
present.  In requesting these records, 
the RO must follow the current procedures 
of 38 C.F.R. § 3.159 as regards 
requesting records from Federal 
facilities.

2.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
notice specific to the claim for a TDIU, 
inviting the veteran to provide to the RO 
to provide any additional information 
and/or evidence pertinent to this claim.

The RO's letter should include specific 
notice as to the type of evidence needed 
to substantiate the claim for a TDIU.  To 
ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter remaining on appeal that are 
not currently of record.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  The RO should also ensure that 
its letter meets the requirements of the 
decision in Dingess/Hartman (cited to 
above), particularly as regards VA's 
assignment of effective dates, as 
appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one- 
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by a 
psychiatrist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the psychiatrist 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All necessary tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The psychiatrist should render an 
opinion, based upon review of the record 
and consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
veteran's service-connected PTSD 
disability renders him unable to obtain 
or retain substantially gainful 
employment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
TDIU.  If the veteran fails to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should consider the claim in light of 
all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



